DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 (Figure 3, suture 300), in the reply filed on 12/15/2021 is acknowledged. Claims 23, 24, 27, 28, and 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 21 is objected to because of the following informalities: a typographical error. Line 15 should read “to prevent the  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 25, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,780. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a needle, a suture comprising a first end coupled with the needle and elongated body, a plurality of retainers extending along at least a portion of the periphery of the elongated suture body configured to resist movement of the suture in a direction substantially opposite to a deployment direction of the first end, and a second end that includes a fixed loop having a fixed loop diameter less than the needle diameter, the elongated suture body configured to extend through the fixed loop to form a variable loop having a variable loop diameter [circumference], movement of the elongated suture body is configured to vary the variable loop diameter [circumference] (see claim 1), a surface feature disposed on at least a portion of the periphery of the elongated body between the fixed loop and the plurality of retainers (claim 2), the elongated suture body has a cross-section having a transverse length and the fixed loop has an inner transverse length having a ratio of about 1:1 to about 10:1 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 21, 25, 26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent No. 5,074,874) in view of Hadba et al. (US Pub. No. 2010/0211097).
Regarding claim 21, Yoon discloses a self-retaining suture (for example, see Figures 8 and 9) comprising a needle (68) configured to penetrate tissue (via the sharp distal end; for example, see column 3, lines 46-56), wherein the needle (68) has a needle diameter (for example see Figures 8-9), and a suture (74) comprising a first end coupled with the needle (via eye 70 in needle 68), an elongated suture body having a periphery (for example, see Figure 8 illustrating 74 comprising an elongated suture any shape”), wherein the elongated suture body is configured to extend through the fixed loop to form a variable loop having a variable loop diameter (the diameter of the elongated suture body is less than that of the ring 76, thus it is configured to extend therethrough to form a variable loop diameter as claimed; for example, see Figure 8), wherein movement of the elongated suture body is configured to vary the variable loop diameter (for example, a portion of the suture body between 76 and 78 may be folded and inserted/moved through the center of 76 and such movement would change the diameter of the loop between 76 and 78). Yoon fails to disclose a plurality of tissue retainers extending along at least a portion of the periphery of the elongated suture body, wherein the plurality of tissue retainers is 
Hadba also discloses a self-retaining suture (100). Hadba teaches a plurality of tissue retainers (12) extending along at least a portion of the periphery of the elongated suture body (14), wherein the plurality of tissue retainers (12) is configured to resist movement of the self-retaining suture in a direction substantially opposite to a deployment direction of the first end (for example, see Figure 1, wherein the top end is the deployment end such that the back ends 12a of the plurality of tissue retainers resist movement in the opposite direction once deployed in tissue). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yoon’s self-retaining suture with a plurality of tissue retainers extending along at least a portion of the periphery of the elongated suture body, wherein the plurality of tissue retainers is configured to resist movement of the self-retaining suture in a direction substantially opposite to a deployment direction of the first end, as taught by Hadba. Doing so would optimize tissue holding and achieve optimal wound closure (for example, see paragraph 3).
Regarding claim 25, Yoon’s elongated suture body cross-section transverse length is considered transverse length tl and the fixed loop inner transverse length is considered transverse length TL. Yoon as modified by Hadba fails to expressly disclose the ratio of tl to TL. It appears Yoon’s device (as modified by Hadba) would operate equally well with the claimed ratio since Yoon’s elongated suture body is also intended to pass through the fixed loop having a larger transverse length (for example, see Figure 8). Furthermore, applicant has not disclosed that a ratio of about 1:1 to about 10:1 solves 
Regarding claim 26, Yoon as modified by Hadba fails to disclose the cross-section of the elongated suture body is non-circular. It appears Yoon’s modified device would operate equally well with the claimed shape since Yoon’s elongated suture body is also intended to join bodily tissue. Furthermore, applicant has not disclosed that a non-circular cross-section solves any stated problem or is used for a particular purpose, indicating simply that the cross-section “may be” non-circular (specification pp. [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Yoon’s elongated suture body with a non-circular cross-section because it appears to be an arbitrary design consideration which fails to patentably distinguish over Yoon as modified by Hadba.
Regarding claim 29, Yoon as modified by Hadba discloses the fixed loop (76) is enclosed forming a completely bounded perimeter such that the fixed loop does not open up to a portion of the variable loop (for example, see Figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kirsch et al. (US PGPUB 2010/0274283) discloses a self-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 12, 2022